DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 09/10/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Previous
1) Claims 1, 6, 10-11 remain rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al., (US 3,622,662) in view of Ramji et al., (US 2013/0344011), and further in view of USATODAY (coffee-mania, pub. 2013).
Roberts et al. teaches a dental cream (dentifrice) comprising zinc phosphate, or an alkali metal phosphate (Abstract), which “promotes oral hygiene by being easily applied to tender areas of the gums” (col. 1, lines 3-5) as well as “having a beneficial effect on the care and hygiene of the oral cavity, e.g., diminution of enamel solubility in acid and protection of the teeth against decay” (col. 3, lines 60-63).
	Roberts teaches a specific embodiment comprising 1% zinc phosphate, zinc sulfate, glycerine (humectant/carrier), sodium lauryl sulfate (surfactant/carrier), calcium carbonate and 18.5% water (an orally acceptable carrier) (Example 2B at col. 4), as per clams 3-6. This embodiment is free of whitening agents other than zinc phosphate, as per claim 10.
Since the compositions are applied to dental enamel as a dentifrice, rinsing, spraying or brushing, as per claim 9, would have been expected.  Because people in general consume food and drink, exposing the dental surface to chemical staining inducing material, i.e. coffee, would have been obvious.

The prior art anticipates contacting the dental surface with zinc phosphate in an orally acceptable carrier.

Furthermore, coffee is a very popular drink. According to USATODAY, “About 83% of adults drink coffee in the U.S.” (3rd paragraph).  Given its popularity, it would have been obvious or expected for patients to drink a cup of coffee sometime after application of the dentifrice of Roberts et al.

	Roberts et al. does not teach cocamidopropyl betaine.
	
Ramji et al. teaches oral care compositions comprising ampholytic betaine surfactants such as cocamidopropyl betaine (p. 12, para. [0110]).  
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to use cocamidopropyl betaine as the surfactant in Roberts et al., since Roberts et al. teaches use of “organic surface active material” including “anionic, nonionic, ampholytic or cationic” (col. 2, lines 36-45).  The artisan would have been motivated to use items based on their recognized suitability for their intended use.


	Glandorf et al. teaches treating and controlling oral cavity conditions including plaque, calculus, caries, periodontal disease, mouth malodor and dental erosion by administering 0.01 to about 10% of a water-insoluble zinc compound, as per claims 3-5 (abstract).
	Water-insoluble zinc compound includes zinc phosphate (p. 2, para. [0024]). 
	The compositions are taught to further comprise surfactants (p. 6, para. [0063]), as per claim 6,  such as ”cocoamidopropyl betaine” (p. 7, para. [069]); dentifrices, which would include brushing (“The method of use may be by brushing with a dentifrice” (p. 8, para. [0089]).  Other whitening agents are not required, as per claim 10 (see abstract and/or Examples at p. 8-9). 
The compositions are taught to provide anti-staining through use of anti-staining agents (p. 2, para. [0021]).  “[C]oloring agents” are also used (Id.).  
	In regard to anti-staining, it is known in the art that zinc has the ability to reduce dental staining.  Rolla et al. teaches, "The presence of zinc in itself reduces the tendency to cause dental stain . . ." (col. 3, lines 10-11). This shows that there is an expectation for stain reduction with the use of zinc compounds.
DataSheets evidences the fact that zinc phosphate is a white pigment, known as zinc phosphate pigment and Cl pigment white 32 (Synonyms at p. 1; top of p. 9), and therefore would have been expected to reduce the tendency to cause dental staining, as taught in Rolla et al..

	 Given the teachings of Rolla and DataSheets, the artisan would have reasonably expected the method of Glandorf et al. to inhibit chemical staining, as per claim 10. The artisan would have also expected increase the whiteness of the dental surface (zinc phosphate is a white colorant), as per claim 11, even where the chemical staining is induced by tobacco, tea and/or coffee, as per claim 12, generally since Glandorf teaches adding anti-staining agents. Note, patients who smoke tobacco, drink tea and/or coffee would have been included here since tobacco, tea and coffee are known causes of stained teeth.
Response to Arguments
	i) Applicant continues to argue Roberts et al. is directed to an entirely different problem from the claimed invention; Roberts is not analogous and does not teach pre-treatment (see p. 5-9).
	However, “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (see MPEP 2144, citing e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)).
In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990).
The prior art satisfies the method step of applying a zinc phosphate dentifrice to the oral cavity.  Since activities such as drinking coffee are commonplace, users of the dentifrice of Roberts would have exposed their oral cavity to chemical stain inducing material.

	2) Applicant continues to argue that Glandorf et al. does not teach pre-treatment (p. 9-12).
	However, Glandorf et al. satisfies the step of applying zinc phosphate to the teeth.  Pre-treatment has not be distinguished over applying via Glandorf et al.  
Zinc is recognized as a white pigment that reduces the tendency to cause dental staining, in particular.  As a white pigment and dental agent, the artisan would have reasonably expected zinc phosphate to also reduce or inhibit dental staining.  Accordingly, Applicant’s data demonstrating coffee stain inhibition by zinc phosphate is not surprising.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612